Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered August 2, 2006, convicting defendant, upon his plea of guilty, of attempted criminal possession of a forged instrument in the second degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s claim that the instrument he possessed, a bent MetroCard, did not satisfy the forgery statute is essentially a challenge to the sufficiency of the evidence before the grand *590jury and is foreclosed by his guilty plea (People v Taylor, 65 NY2d 1 [1985]; People v Greeman, 49 AD3d 463, 464 [2008], Iv denied 10 NY3d 934 [2008]). To the extent that defendant is challenging the sufficiency of his plea allocution, that claim is unpreserved since he failed to move to withdraw his plea on this ground. The narrow exception to the preservation rule explained in People v Lopez (71 NY2d 662, 665-666 [1988]) does not apply since defendant’s factual recitation did not negate any element of the crime or cast significant doubt on his guilt (see People v Greeman, 49 AD3d at 464). As an alternative holding, we reject defendant’s claim on the merits (see People v Mattocks, 51 AD3d 301 [2008]). Concur—Gonzalez, J.P., Buckley, Moskowitz, Renwick and DeGrasse, JJ.